Citation Nr: 9912975	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-34 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for obstructive lung 
disease due to tobacco use in service.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946 and from September 1950 to September 1953.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 1997 decision of the VA RO which denied 
service connection for obstructive lung disease as secondary 
to tobacco use in service.  

A January 1989 Board decision denied service connection for a 
respiratory disorder, but such decision did not address the 
theory that the veteran's lung disorder was due to tobacco 
use in service.  Thus, the current claim, for service 
connection for obstructive lung disease secondary to tobacco 
use in service, is considered a new claim and has been 
reviewed without regard to rules of finality. 


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for obstructive lung 
disease due to tobacco use in service.  


CONCLUSION OF LAW

The veteran's claim for service connection for obstructive 
lung disease due to tobacco use in service is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp 1998).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1943 
to January 1946 and from September 1950 to September 1953.  
Service medical records show that on examination for 
induction purposes in March 1943, the veteran's lungs and 
chest were normal on clinical examination and a chest X-ray 
study was negative.  In April 1943, less than three weeks 
after beginning active duty, the veteran was admitted to the 
hospital following complaints of malaise, headache, 
dizziness, cough, and pain in the right chest.  In reporting 
his habits, he indicated he smoked two packs of tobacco every 
three days.  On hospital discharge in June 1943, the 
diagnosis was pneumonia, primary, atypical right middle lobe, 
etiology unknown.  During examinations at the end of his 
first period of service in January 1946 and on separation in 
September 1953, his lungs were normal on clinical examination 
and chest X-ray studies were negative.  

In a November 1988 statement, James Mathers, Jr., M.D. 
indicated that he treated the veteran beginning in May 1981 
for of shortness of breath.  He stated that the veteran 
reported reduction in exercise tolerance following the 
bacterial pneumonia episode in service.  The veteran also 
gave a history of having been a heavy cigarette smoker and 
having received medical attention in the early 1970s for 
respiratory problems.  Dr. Mathers described findings when he 
first saw the veteran in 1981, noted results of an earlier 
pulmonary function test in 1980, and described recent 
findings from 1988.  The doctor's impression was that the 
veteran suffered from moderately severe obstructive airways 
disease with some degree of response to inhaled 
bronchodilators.  

In December 1993, the veteran filed a claim for service 
connection for a lung disease secondary to tobacco use during 
service.  He stated that he began smoking during his military 
service.  In addition to his claim, he submitted an article 
from a veterans' service organization which related that some 
veterans who contracted diseases caused by tobacco use may be 
entitled to service-connected disability compensation.  

In an April 1997 statement, Dr. Mathers indicated that the 
veteran continued to have difficulty with exercise 
limitations secondary to obstructive lung disease.  He stated 
that the veteran required an aggressive medical regimen to 
maintain a reasonable level of pulmonary function.  He 
related that pulmonary function testing was consistent with 
moderately severe obstructive airways disease, most likely 
related to his former cigarette use.  

In an April 1997 tobacco use questionnaire, the veteran 
indicated that he used 1-2 packs of cigarettes per day from 
1943 to 1981.  

In a statement in support of his claim dated in April 1997, 
the veteran indicated that he did not seek treatment for 
respiratory problems until 1965.  He stated that although he 
could supply no medical records showing a connection between 
his tobacco use in service and lung disease, he felt that 
there was ample evidence that the military promoted tobacco 
use during World War II and The Korean Conflict.  He 
maintained that he was a non-smoker when he entered service 
in 1943, and due to peer pressure and stress he began smoking 
during service.  

In his October 1997 notice of disagreement, the veteran 
indicated that he wanted the issue of nicotine dependence 
struck from the record.  He stated that his claim related 
only to obstructive lung disease due to tobacco use in 
service.  Similar assertions were made in his November 1997 
substantive appeal.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Board notes that service connection for a disability on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products during service is 
prohibited as to claims filed after June 9, 1998, but the 
veteran's claim was filed before then, and thus consideration 
may be given to his claim under the prior law which permitted 
service connection when nicotine addiction, leading to 
disability, began in service.  See 38 U.S.C. § 1103, 112 
Stat. 685, 865-866 (1998); VAOPGCPREC 19-97 (May 13, 1997); 

The veteran claims service connection for obstructive lung 
disease which he contends is secondary to tobacco use in 
service.  His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no further duty on the part of the VA to 
assist him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

The service records show the veteran had an acute and 
transitory episode of pneumonia in 1943.  Subsequent records 
for both periods of active duty (1943-1946 and 1950-1953) are 
negative for a chronic lung disorder, and the lungs were 
normal on separation examinations for both periods of 
service.  The veteran has maintained that he first sought 
treatment for respiratory problems in 1965.  The 1988 
statement from Dr. Mathers shows that he began treating the 
veteran for obstructive airways disease in 1981, and the 
veteran then gave a history of earlier treatment since the 
1970s.  In a 1997 statement, Dr. Mathers opined that the 
veteran's lung disease was most likely related to his former 
cigarette use.  

The veteran now asserts that he was a non-smoker before 
service, although in reporting his habits when being treated 
for pneumonia in April 1943, just a few weeks after 
commencing active duty, he said he smoked 2 packs of 
cigarettes every 3 days, which suggests he either had been 
smoking before service or extraordinarily began smoking a 
substantial number of cigarettes in a very short time of 
service.  In any event, while medical evidence has been 
submitted showing that the veteran's obstructive lung disease 
is most likely related to his former cigarette use, there is 
no medical evidence that the lung disease, which first 
developed many years after service, is linked to his smoking 
during his two periods of active duty, as opposed to smoking 
for several years between periods of service and smoking for 
many years after his last period of service.  No medical 
evidence has been submitted to show that, even though he 
smoked in service, he developed a chemical dependency on 
nicotine during active duty.  VAOPGCPREC 19-97.  The Board 
notes that the veteran has asserted that he has obstructive 
lung disease due to tobacco use during his period of active 
service, but such statements do not constitute competent 
medical evidence of causality, since laymen have no 
competence to give a medical opinion on the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Absent competent medical evidence, as described above, the 
claim for service connection for obstructive lung disease 
secondary to tobacco use in service is implausible and must 
be denied as not well grounded.  Caluza, supra.  


ORDER

Service connection for obstructive lung disease due to 
tobacco use in service is denied.  


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

